Exhibit 10.129

DIRECTOR FORM

AMERICAN AIRLINES GROUP INC.

2013 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT (STOCK-SETTLED) AWARD GRANT NOTICE

American Airlines Group Inc. (the “Company”), pursuant to its 2013 Incentive
Award Plan (the “Plan”), grants to Participant, as identified below, a
Restricted Stock Unit Award covering the number of Restricted Stock Units (the
“Restricted Stock Units”) below (the “Award”). The Award consists of a
Restricted Stock Unit (Stock-Settled) Award Agreement (the “Award Agreement”)
and this Grant Notice. The Award is subject to all of the terms and conditions
in this Grant Notice, the Award Agreement and the Plan.

Participant:                                          
                                   

Date of Grant:                 , 20        

Number of Restricted Stock Units:                                         

VESTING SCHEDULE: Subject to acceleration as described in Section 2 of the Award
Agreement, and if Participant has not experienced a separation from service as a
Non-Employee Director prior to the applicable vesting date, then the Restricted
Stock Units shall vest as follows: [alternate vesting schedules permissible]

[                ].

ADDITIONAL TERMS/ACKNOWLEDGEMENTS: By accepting the Award, Participant
acknowledges receipt of, and understands and agrees to, this Grant Notice, the
Award Agreement, and the Plan. Participant further acknowledges that this Grant
Notice, the Award Agreement, and the Plan contain the entire understanding
between Participant and the Company about the Award of the Restricted Stock
Units and the Common Stock subject to the Restricted Stock Units and supersede
all prior oral and written agreements on that subject except (i) awards
previously granted to Participant under the Plan, and (ii) the following
agreements only:

OTHER AGREEMENTS: [None or list agreements]



--------------------------------------------------------------------------------

AMERICAN AIRLINES GROUP INC.

2013 INCENTIVE AWARD PLAN

RESTRICTED STOCK UNIT (STOCK-SETTLED) AWARD AGREEMENT

Pursuant to the Restricted Stock Unit (Stock-Settled) Award Grant Notice (“Grant
Notice”) and this Restricted Stock Unit (Stock-Settled) Award Agreement (“Award
Agreement”), American Airlines Group Inc. (the “Company”) has awarded
Participant a Restricted Stock Unit Award under its 2013 Incentive Award Plan
(the “Plan”) for the number of Restricted Stock Units (“Restricted Stock Units”)
indicated in the Grant Notice (collectively, the “Award”). Terms not defined in
this Award Agreement but defined in the Plan have the same definitions as in the
Plan.

The details of Participant’s Award are as follows:

1. NUMBER OF RESTRICTED STOCK UNITS AND SHARES OF COMMON STOCK. The number of
Restricted Stock Units subject to Participant’s Award is stated in the Grant
Notice. Each Restricted Stock Unit represents the right to receive one share of
common stock of the Company (“Common Stock”). The number of Restricted Stock
Units subject to Participant’s Award and the number of shares of Common Stock
deliverable with respect to the Restricted Stock Units are subject to
capitalization adjustments as described in Section 14.2 of the Plan.

2. VESTING. The Restricted Stock Units shall vest, if at all, as provided in the
vesting schedule in the Grant Notice; provided, however, that:

(a) except as provided in Section 2(b) below, vesting shall cease upon
Participant’s separation from service as a Non-Employee Director with the
Company and all Affiliates; and

(b) vesting of all Restricted Stock Units shall be fully accelerated (i) if
Participant’s service with the Company or an Affiliate terminates because of
Participant’s death or Disability, or (ii) in the event of a Change in Control
that occurs after the Date of Grant while Participant is in service with the
Company or an Affiliate.

For purposes of this Award Agreement and the Award, Disability shall mean
“Disability” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended, and the treasury regulations promulgated thereunder. The
Administrator shall determine whether a Disability exists and the determination
shall be conclusive.

3. DIVIDENDS. Participant will be entitled to receive payments equal to any cash
dividends and other distributions paid with respect to a corresponding number of
Restricted Stock Units subject to Participant’s Award; provided that if any
dividends or distributions are paid in shares, those shares will be converted
into additional Restricted Stock Units covered by the Award; and further
provided that the additional Restricted Stock Units will be subject to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as apply to the other Restricted Stock Units upon which the dividends
or distributions were paid

 

1



--------------------------------------------------------------------------------

and Common Stock subject to Participant’s Award. Any cash dividends paid with
respect to Participant’s Award will be paid at the same time that dividends are
paid to the Company’s shareholders.

4. PAYMENT. The Award was granted in consideration of Participant’s services to
the Company. Subject to Section 10 below, Participant will not be required to
make any payment to the Company (other than Participant’s past and future
services to the Company) with respect to Participant’s receipt of the Award,
vesting of the Restricted Stock Units, or the delivery of the shares of Common
Stock subject to the Restricted Stock Units, other than any required Applicable
Withholding Taxes. For purposes of this Award Agreement and the Award,
“Applicable Withholding Taxes” shall mean the aggregate amount of federal,
state, and local income and employment taxes (if any) that the Company is
required to withhold in connection with the Award.

5. DELIVERY OF SHARES. Subject to Section 10 below, Participant’s vested
Restricted Stock Units shall be converted into shares of Common Stock, and the
Company will deliver to a broker designated by the Company (the “Designated
Broker”), on Participant’s behalf, a number of shares of Common Stock equal to
the number of vested shares subject to Participant’s Award, on the applicable
vesting date. The Company shall determine the form of delivery of the shares of
Common Stock subject to Participant’s Award.

6. COMPLIANCE WITH APPLICABLE LAW. Participant will not be issued any shares of
Common Stock under Participant’s Award unless either (i) the shares are
registered under the Securities Act, or (ii) the Company has determined that the
issuance would be exempt from the registration requirements of the Securities
Act. Participant’s Award is also subject to the provisions of Section 12.4 of
the Plan on compliance with all applicable laws, regulations of governmental
authorities, and, if applicable, the requirements of any exchange on which the
Common Stock is listed or traded.

7. TRANSFER RESTRICTIONS. Before the shares of Common Stock subject to
Participant’s Award have been delivered to Participant, Participant may not
transfer, pledge, sell, or otherwise dispose of the shares. For example,
Participant may not use shares of Common Stock that may be issued in respect of
Participant’s Restricted Stock Units as security for a loan, and Participant may
not transfer, pledge, sell, or otherwise dispose of the shares. This restriction
on transfer will lapse upon delivery to Participant of shares of Common Stock in
respect of Participant’s vested Restricted Stock Units. Participant’s Award is
not transferable, except by will or by the laws of descent and distribution.

8. AWARD NOT A SERVICE CONTRACT. Participant’s Award is not an employment or
service contract, and nothing in Participant’s Award shall be deemed to create
in any way whatsoever any obligation on Participant’s part to continue in the
service of the Company or any Affiliate, or on the part of the Company or any
Affiliate to continue Participant’s service. In addition, nothing in
Participant’s Award shall obligate the Company or any Affiliate, their
respective stockholders, boards of directors, or employees to continue any
relationship that Participant might have as a Non-Employee Director or other
Eligible Individual of the Company or any Affiliate.

 

2



--------------------------------------------------------------------------------

9. UNSECURED OBLIGATION. Participant’s Award is unfunded, and even as a holder
of vested Restricted Stock Units, Participant shall be considered an unsecured
creditor of the Company with respect to the Company’s obligation, if any, to
distribute shares of Common Stock pursuant to this Award Agreement. Participant
shall not have voting or any other rights as a stockholder of the Company with
respect to the Common Stock acquired pursuant to this Award Agreement until the
Common Stock is issued to Participant. Nothing contained in this Award
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind or a fiduciary relationship between
Participant and the Company or any other person.

10. WITHHOLDING OBLIGATIONS.

(a) At the time Participant becomes entitled to receive a distribution of shares
of Common Stock pursuant to Participant’s Award, Participant authorizes the
delivery of the shares to the Designated Broker (as defined in Section 5) with
instructions to (i) sell shares sufficient to satisfy the Applicable Withholding
Taxes which arise in connection with such distribution, and (ii) remit the
proceeds of such sale to the Company. In the event the sale proceeds are
insufficient to fully satisfy the Applicable Withholding Taxes, shall submit
cash, check or its equivalent to the Company sufficient to satisfy any remaining
Applicable Withholding Taxes.

(b) Unless the tax withholding obligations of the Company and/or any Affiliate
thereof are satisfied, the Company shall have no obligation to deliver any
shares of Common Stock on Participant’s behalf pursuant to Participant’s Award.

11. NOTICES. Any notices provided for in Participant’s Award or the Plan shall
be given in the manner designated by the Company and shall be deemed effectively
given upon receipt or, in the case of notices delivered by the Company to
Participant via United States mail, postage prepaid, addressed to Participant at
the last address Participant provided to the Company, five days after such
notice is deposited.

12. MISCELLANEOUS.

(a) The Company’s rights and obligations with respect to Participant’s Award
shall be transferable by the Company to any one or more persons or entities, and
all of Participant’s covenants and agreements shall inure to the benefit of, and
be enforceable by, the Company’s successors and assigns.

(b) Participant agrees to execute, upon request, any further documents or
instruments necessary or desirable in the Company’s sole determination to carry
out the purposes or intent of Participant’s Award.

(c) Participant acknowledges and agrees that Participant has reviewed this Award
Agreement in its entirety, has had an opportunity to obtain the advice of
counsel before executing and accepting this Award Agreement, and fully
understands all provisions of this Award Agreement.

 

3



--------------------------------------------------------------------------------

(d) This Award Agreement will be subject to all applicable laws, rules, and
regulations, and to any required governmental agency or national securities
exchange approvals.

(e) The Company’s obligations under the Plan and this Award Agreement will be
binding on any successor to the Company, whether the existence of the successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise of all or substantially all of the Company’s business and/or assets.

13. DATA PRIVACY WAIVER. By accepting the Award, Participant hereby agrees and
consents to:

(a) the collection, use, processing, and transfer by the Company of certain
personal information about Participant (the “Data”);

(b) any members of the Company transferring Data amongst themselves for the
purposes of implementing, administering, and managing the Plan;

(c) the use of such Data by any such person for such purposes; and

(d) the transfer to, and retention of, such Data by third parties in connection
with such purposes.

For the purposes of this section, “Data” means Participant’s name, home address
and telephone number, date of birth, other information regarding Participant’s
service relationship, any tax or other identification number, and details of all
rights to acquire Common Stock granted to Participant and of Common Stock issued
or transferred to Participant pursuant to the Plan.

14. HEADINGS. This Award Agreement’s section headings are for convenience only
and shall not constitute a part of this Award Agreement or affect this Award
Agreement’s meaning.

15. SEVERABILITY. If all or any part of this Award Agreement or the Plan is
declared by any court or governmental authority to be unlawful or invalid, then
that shall not invalidate any portion of this Award Agreement or the Plan not
declared to be unlawful or invalid. Any section of this Award Agreement (or part
of a section) declared to be unlawful or invalid shall, if possible, be
construed in a manner that will give effect to the terms of the section (or part
of a section) to the fullest extent possible while remaining lawful and valid.

16. GOVERNING PLAN DOCUMENT. Participant’s Award is subject to all the
provisions of the Plan, the provisions of which are made a part of Participant’s
Award, and is further subject to all interpretations, amendments, rules, and
regulations which may be promulgated and adopted under the Plan. If there is a
conflict between the provisions of Participant’s Award and those of the Plan,
then the provisions of the Plan shall control.

 

4